A lengthy dissenting opinion (elaborating and discussing the points) would serve no useful purpose in this case; but a few lines are proper to indicate my reasons for divergence from the majority:
1. I think the entire case should have been remanded to the Chancery Court to have the evidence developed as to the extent and value of the estate before this court attempted to ascertain the testator's intentions from the circumstances surrounding the testator at the time he executed the will. There was no evidence introduced in this case.
2. In reversing the cause, I think the majority should also have directed the Chancery Court to required the life tenant to file an inventory of the estate, and then her petition for authority to sell such assets as she could *Page 140 
show" her necessity required. These precautions should be taken to prevent the life tenant from committing irreparable waste at the expense of the remaindermen.